Citation Nr: 1212912	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for Hodgkin's disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from December 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In July 2007, the Veteran filed a claim of entitlement to a compensable rating for his service-connected Hodgkin's disease.  Pursuant to this claim, the Veteran was afforded a VA examination in September 2007 and in July 2009.  

According to the September 2007 VA examiner, exertional asthma was an "associated complication or long-term effect" of the Veteran's Hodgkin's disease.  In support of this opinion, the examiner provided no rationale and cited to no evidence.  

The July 2009 VA examiner opined that tachycardia, dysphagia, and asthma were "at least as likely as not" related to the treatment of Veteran's Hodgkin's disease, namely chemotherapy and/or radiation.  The examiner explained that no other etiology could be found and that these symptoms/disorders had their onset only after the Veteran underwent said treatment for Hodgkin's disease.  The RO then requested that the examiner provide clarification regarding the July 2009 opinion, to specifically include a discussion as to the gap in time between the last Hodgkin's disease treatment and the onset of tachycardia, dysphagia, and asthma.  In October 2009, the examiner amended the July 2009 opinion after "review of further literature."  Specifically, the examiner opined that the Veteran's asthma and tachycardia were not due to his Hodgkin's disease or due to the treatment thereof because of the "lack of time that ha[d] passed since treatment of [the Veteran's] Hodgkin's disease."  The examiner did not mention dysphagia, and failed to disclose the exact nature of the literature that served as the basis for the amended opinion.

After this claim was denied in November 2007, the Veteran perfected an appeal.  The claim was then certified to the Board for appellate review.

In May 2010, the Board requested an opinion from a medical expert.  In July 2010, after thoroughly reviewing the relevant evidence of record, the medical expert opined that the Veteran's fatigue, difficulty swallowing, tachycardia, and pulmonary symptoms "could be possibly related" to the treatment of his Hodgkin's disease.  The medical expert recommended that the Veteran undergo further testing to establish diagnoses that were more definitive.  As such, in February 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the RO to request that the Veteran submit or identify additional relevant evidence; afford the Veteran another VA examination; and re-adjudicate the Veteran's claim, to include consideration of the medical expert's July 2010 opinion.

In February 2011, the RO sent the Veteran a letter requesting that he submit or identify additional evidence not already associated with his claims file.

That same month, the Veteran was afforded a VA examination.  After reviewing the relevant evidence of record and after administering a thorough clinical examination, the examiner opined that it was "more likely than not" that the Veteran's dysphagia and dyspnea (shortness of breath) were related to radiation treatment associated with his Hodgkin's disease.  In support of this conclusion, the examiner stated that the Veteran received radiation therapy to his thorax due to a high preponderance of mediastinal involvement by Hodgkin's disease.  The examiner noted that a May 2010 computed tomography of the Veteran's thorax showed areas of parenchymal lung abnormalities consistent with a mantle port radiation therapy distribution, which was used in remote treatment of the Veteran's Hodgkin's disease.  Further, the examiner opined that radiation at this site could also have been responsible for the patient's esophageal stricture, which was the probable cause of his dysphagia.  The examiner then opined that it was "less likely than not" that the Veteran had tachycardia that was related to his Hodgkin's disease or the associated treatments.  Moreover, the examiner acknowledged that the Veteran had chronic fatigue, which was most likely due to his chronic shortness of breath, but that a formal diagnosis of chronic fatigue syndrome was not of record.  During the examination, the examiner determined that the Veteran did not have significant tachycardia based on the result from a Holter monitor.  As such, the examiner opined that the Veteran's tachycardia may reflect exertional shortness of breath and "albuterol effect."

In October 2011, the Veteran was afforded another VA examination to ascertain the presence of a respiratory disorder and, if any present, whether it was related to Veteran's Hodgkin's disease.  Ultimately, the examiner rendered a diagnosis of "[chronic obstructive pulmonary disease]/Exercised[-]induced asthma."  The examiner then indicated that the Veteran's chronic obstructive pulmonary disease and exercise-induced asthma was "less likely than not" proximately due to or the result of the Veteran's service-connected Hodgkin's disease.  The examiner reasoned that the treatment for the Veteran's Hodgkin's disease, specifically chemotherapy and radiation, stopped in 1990.  The Veteran's report of pulmonary symptoms and/or exercise-induced asthma first occurred in approximately 2002, suggesting that said onset was too remote to be related to the Hodgkin's disease treatments.  Further, the examiner stated that there was "not an objective correlation with current asthma and past Hodgkin's [disease]."

The Veteran's claim was then re-adjudicated by the RO in a February 2012 supplemental statement of the case before being remitted to the Board for further appellate review.

As discussed above, the February 2011 VA examiner opined that the Veteran's dyspnea (shortness of breath) was "more likely than not" related to the radiation treatment associated with his Hodgkin's disease.  The RO then afforded the Veteran another VA examination in October 2011 to ascertain the presence of any respiratory disorder.  The examiner opined that the Veteran had chronic obstructive pulmonary disease and exercise-induced asthma that was "less likely than not" proximately due to or a result of the Veteran's Hodgkin's disease.  The October 2011 VA examiner did not reference or comment upon the February 2011 VA examiner's opinion that the Veteran's shortness of breath was "more likely than not" related to the Veteran's Hodgkin's disease.  In sum, the VA examiners provided opinions that disassociated any present respiratory disorder (i.e., chronic obstructive pulmonary disease and exercise-induced asthma) from the Veteran's service-connected Hodgkin's disease, while also associating the symptoms produced by those disorders (i.e., shortness of breath or dyspnea ) with the Veteran's service-connected Hodgkin's disease.  When viewed together, the Board finds that the rendered opinions cannot be reconciled and, thus, are inadequate for purposes of assigning the appropriate rating to the Veteran's service-connected Hodgkin's disease or the residuals thereof.  Accordingly, the Board finds that the RO did not substantially comply with the directives of the February 2011 remand.  

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examinations by subspecialists familiar with potential complications of Hodgkin's disease, to determine the presence of any and all residuals of the Veteran's service-connected Hodgkin's disease, to include any residuals from the treatment thereof.  Specifically, the examiners must ascertain the presence of any pulmonary, respiratory, gastroenterological, and/or cardiological disorders or symptoms, including, but not limited to, dysphagia, tachycardia, dyspnea, exercise-induced asthma, exertional asthma, esophageal dysmotility or fibrosis, intermittent arrhythmia, diastolic dysfunction, pulmonary toxicity, hypothyroidism, and chronic fatigue syndrome.  If any, the examiners must specifically opine as to whether each is a residual of the Veteran's Hodgkin's disease or the treatment thereof, to include, but not limited to, chemotherapy and radiation.  All studies, tests, and evaluations as recommended by the VA Chief of Hematology/Oncology in her report of July 2010, must be performed, if not already done.  All pertinent symptomatology and findings must be reported in detail.  The claims file and all records on Virtual VA must be made available to the examiners, and the examiners must specify in the examination reports that the claims file and Virtual VA records have been reviewed.  The examiners must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiners must contemporaneously review the evidence of record, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiners must acknowledge the presence of and comment upon the findings and opinions associated with the September 2007 VA examination, the July 2009 VA examination, the July 2010 medical expert's opinion, the February 2011 VA examination, and the October 2011 VA examination.  The examiners are requested to specifically review the VA Chief of Hematology/Oncology report of July 2010 when forming their opinions.  All rendered opinions must be accompanied by a thorough rationale.  If an examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the resulting examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

